Case 1:99-mc-09999 Document 1123 Filed 10/06/20 Page 1 of 19 PageID #: 112759




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 NATERA, INC.,                                   )
                                                 )
                        Plaintiff,               )
                                                 )
        v.                                       )   C.A. No. __________________
                                                 )
 GENOSITY INC.,                                  )   JURY TRIAL DEMANDED
                                                 )
                        Defendant.               )

                      COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Natera, Inc. (“Natera”), for its Complaint against defendant Genosity Inc.

(“Genosity”), hereby alleges as follows:

                                OVERVIEW OF THE ACTION

       1.      This is a patent infringement action brought under 35 U.S.C. § 271 arising from

Genosity’s infringement of Natera’s United States Patent No. 10,732,220 (the “’220 Patent”) (Ex.

1) by the manufacture, use, sale, and offer to sell of Genosity’s AsTra testing system, AsTra

Profile, AsTra One, AsTra Next, Myeloid NGS Molecular Profile and any other products that use

the same technology as the previously mentioned products (collectively, the “Accused Products”).

The Accused Products use ArcherDX, Inc.’s (“Archer’s”) ctDNA chemistry and region-specific

primers, which infringe the ’220 Patent. Genosity does not have freedom to operate its AsTra

products for minimal residual disease (“MRD”) and personalized cancer monitoring. Natera

brings this action to stop Genosity’s infringement of Natera’s innovative and patented technology.

                                           THE PARTIES

       2.      Plaintiff Natera is a corporation organized and existing under the laws of Delaware,

with its principal place of business at 201 Industrial Road, San Carlos, California 94070.
Case 1:99-mc-09999 Document 1123 Filed 10/06/20 Page 2 of 19 PageID #: 112760




       3.      Founded in 2004, Natera (f.k.a. Gene Security Network) is a pioneering molecular

technology company with industry-leading healthcare diagnostics products. Natera is dedicated

to improving disease management for oncology, reproductive health, and organ transplantation.

For well over a decade, Natera has been researching and developing non-invasive methods for

analyzing DNA to help patients and doctors manage diseases. These ongoing efforts have given

rise to novel and proprietary genetic testing services to assist with life- saving health management.

       4.      Since 2009, Natera has launched ten molecular tests, many of which are available

through major health plans accounting for more than 140 million covered persons in the United

States. Natera’s own robust laboratory processes thousands of genetic tests per month.

       5.      Natera’s pioneering and ongoing innovation is especially evident in the field of

cell-free DNA (“cfDNA”) based testing. Natera has developed unique and highly optimized

cfDNA-based processes that can be used to test non-invasively for a range of conditions. Natera

developed a best-in-class cfDNA test, Panorama, which showcases Natera’s mastery of cfDNA in

the field of non-invasive diagnostics. Panorama is considered the industry-leading test in this

space, with over two million tests performed commercially and more than twenty-six

peer-reviewed publications. Natera has also applied its cfDNA platform to the challenge of

detecting and monitoring cancer.

       6.      In detecting and monitoring cancer, the use of minimally invasive, blood-based

tests offers significant advantages over older more invasive methods, such as the tumor biopsy.

But a significant technological challenge is that blood-based testing requires the measurement of

exceedingly small amounts of relevant genetic material—circulating-tumor DNA (“ctDNA”)—

within a much larger blood sample. Natera’s approach combines proprietary molecular biology




                                                 2
Case 1:99-mc-09999 Document 1123 Filed 10/06/20 Page 3 of 19 PageID #: 112761




and computational techniques to measure genomic variations in tiny amounts of DNA,

representing a fundamental advance in molecular biology.

        7.     Natera has researched and developed cfDNA technology to provide patients and

healthcare providers with tools for early clinically meaningful detection and monitoring of cancer.

        8.     Natera’s cfDNA platform is the result of over a decade of arduous work and

investment of, on average, more than 50 million dollars per year in research and development.

Natera has expended substantial resources researching and developing its technologies and

establishing its reputation among physicians, insurers, and regulators as a company committed to

sound science and consistently accurate, reliable results. This research, and the technological

innovations resulting therefrom, are protected by a substantial patent portfolio, with over 200

patents issued or pending worldwide, including greater than 60 in the field of oncology.

        9.     Among these patented inventions is the ’220 patent, which Genosity infringes.

Genosity has used Natera’s patented technology without permission and in violation of the patent

laws.

        10.    On information and belief, defendant Genosity is a corporation organized and

existing under the laws of the state of Delaware, having a principal place of business at 485F US

Highway 1 South, Iselin, NJ, 08830.

        11.    Instead of developing its own science for its cancer detection and monitoring

products, Genosity has unlawfully used and is using Natera’s patented technology.

                                 JURISDICTION AND VENUE

        12.    This is an action for patent infringement arising under the patent laws of the United

States, 35 U.S.C. § 1, et seq.




                                                 3
Case 1:99-mc-09999 Document 1123 Filed 10/06/20 Page 4 of 19 PageID #: 112762




       13.      This Court has jurisdiction under 28 U.S.C. §§ 1331 and 1338(a) because this is a

civil action arising under the Patent Act and declaratory judgment jurisdiction under 28 U.S.C.

§§ 2201-2202.

       14.      This Court has personal jurisdiction over Genosity because Genosity is a Delaware

corporation.

       15.      This Court also has jurisdiction over Genosity because, upon information and

belief, Genosity, directly or indirectly, uses, offers for sale, and/or sells the Accused Products

throughout the United States, including in this judicial district.

       16.      Venue is proper in this Court under 28 U.S.C. § 1400(b) because Genosity is a

Delaware corporation.

                                         BACKGROUND

       17.      Since 2004, Natera has been a global leader in genetic testing, diagnostics, and

DNA testing, including cfDNA testing. Natera’s mission is to improve the management of disease

worldwide and focuses on reproductive health, oncology, and organ transplantation. In pursuit of

these goals, Natera has developed novel technologies to make significant and accurate clinical

assessments from the miniscule amounts of cfDNA present in a single blood sample. These

technologies include methods to manipulate cfDNA in unconventional ways to capture

information about genetic variations in cfDNA and usefully transform that information for

noninvasive testing.

       18.      Natera develops and commercializes innovative, non-traditional methods for

manipulating and analyzing cfDNA, and offers a host of proprietary cfDNA genetic testing

services to the public to assist patients and doctors to evaluate and track critical health concerns.




                                                  4
Case 1:99-mc-09999 Document 1123 Filed 10/06/20 Page 5 of 19 PageID #: 112763




        19.     Since its founding, Natera has researched, developed, and released ten molecular

tests with applications in prenatal diagnostics, cancer, and organ transplants, many of which are

available through major health plans, or covered by Medicare or Medicaid, and therefore available

to most patients in need of those tests. Natera’s tests have helped more than two million people to

date. Natera’s robust laboratory now processes tens of thousands of tests per month in the United

States and internationally, improving the ability of physicians to monitor and manage crucial

health issues and patients to prosper around the world.

        20.     Building on these innovations, in 2017, Natera launched its cfDNA diagnostic test

to detect and monitor cancer, called Signatera®. Signatera® is a personalized ctDNA surveillance

tool that detects MRD when assessing disease recurrence or treatment response in solid tumors.

Signatera® is designed to screen for multiple tumor-derived targets with each assay. It is optimized

to detect extremely low quantities of ctDNA and provides early knowledge of disease recurrence

with a >99.5% clinical test specificity.

        21.     MRD assessment has become a standard of care in the management of patients with

hematological malignancies, but until recently it has not been possible in solid cancers due to

technical limitations. Accurate MRD testing and molecular monitoring offers the potential for

physicians to change or escalate treatment in patients who are MRD-positive, and to de-escalate

or avoid unnecessary treatment in patients who are MRD-negative. It also holds potential as a

surrogate endpoint in clinical trials.

        22.     Natera’s technology has been validated in multiple clinical studies. In Cancer

Research UK/University College London’s Tracking Cancer Evolution through Therapy

(“TRACERx”), Natera’s technology was used for the multi-year monitoring of patient-specific

single-nucleotide variants (SNVs) in plasma, to understand the evolution of cancer mutations over




                                                 5
Case 1:99-mc-09999 Document 1123 Filed 10/06/20 Page 6 of 19 PageID #: 112764




time, and to monitor patients for disease recurrence. Results from the first 100 early-stage lung

cancer patients analyzed as part of the study were featured on the cover of the May 2017 issue of

Nature and showed that an early prototype version of Signatera® identified 43% more

ctDNA-positive early-stage lung cancer cases than a generic lung cancer panel and demonstrated

its potential to detect residual disease, measure treatment response, and identify recurrence up to

11 months earlier than the standard of care, with a sensitivity of 93% at time of relapse.

       23.       Natera has also collaborated with Aarhus University; Imperial College London;

the University of Leicester; Institut Jules Bordet; the Fox Chase Cancer Center; the University of

California, San Francisco; and Foundation Medicine, Inc. with respect to cancer research.

       24.       The U.S. Food and Drug Administration (“FDA”) recognized the importance of

Natera’s Signatera® and granted it “Breakthrough Device” designation on May 6, 2019. That

designation will help accelerate FDA assessment and review of Signatera as an in vitro diagnostic

for use in pharmaceutical trials.

       25.       Signatera®’s validation has also led Medicare to issue a draft Local Coverage

Determination (“LCD”) for Signatera® in March 2019. In its draft LCD, Medicare determined that

“[t]he analytical validity and clinical validity of minimal residual disease testing using cell-free

DNA, and Signatera® in particular, appears to be well established based on available information

for the test.”    In August 2019, the Palmetto MolDX program, which is run by Medicare

Administrative Contractors, proposed an LCD for use of the “Signatera® molecular residual

disease (MRD) test in patients with certain forms of colorectal cancer.”

       26.       The ’220 patent resulted from Natera’s years-long research in developing

innovative new methods for amplifying and sequencing nucleic acids, including cell-free DNA.




                                                 6
Case 1:99-mc-09999 Document 1123 Filed 10/06/20 Page 7 of 19 PageID #: 112765




                             General Background of the Invention

        27.    The ’220 patent, attached hereto as Exhibit 1, is entitled “Methods for Simultaneous

Amplification of Target Loci” and was issued by the United States Patent and Trademark Office

(“USPTO”) on August 4, 2020.

        28.    Natera is the owner of all rights, title, and interest to the ’220 patent which is valid

and enforceable.

        29.    The ’220 patent issued from Application No. 16/743,724, filed on January 15, 2020.

Application No. 16/743,724 is a continuation of Application No. 14/918,544, filed on October 20,

2015.

        30.    The ’220 patent shares the specification of Application No. 14/918,544, filed on

October 20, 2015.

        31.    The ’220 patent claims methods for simultaneously amplifying multiple nucleic

acid regions of interest in a single reaction volume using universal primers, gene specific primers

and molecular barcode. The claimed methods recite ligating adaptors to cell-free DNA followed

by two polymerase chain reactions (“PCR”) to amplify and high-throughput sequencing (“HTS”)

to sequence the newly created nucleic acids. Independent claim 1 of the ’220 patent recites:

        A method for amplifying and sequencing DNA, comprising:

               ligating adaptors to cell-free DNA isolated from a biological sample,
        wherein the adaptors each comprises a universal priming sequence and a molecular
        barcode;

                performing a first PCR to simultaneously amplify at least 10 target loci
        using a first universal primer and at least 10 target-specific primers in a single
        reaction volume;

                performing a second, nested PCR to simultaneously amplify the at least 10
        target loci using a second universal primer and at least 10 inner target-specific
        primers in a single reaction volume, wherein at least one of the primers comprises
        a sequencing tag; and



                                                  7
Case 1:99-mc-09999 Document 1123 Filed 10/06/20 Page 8 of 19 PageID #: 112766




             performing high-throughput sequencing to sequence the amplified DNA
       comprising the target loci.

                  The ’220 Patent Is Not Directed to a Natural Phenomenon
                      and its Steps Were Not Routine or Conventional

       32.     The claims of the ’220 patent recite a patentable and innovative solution to a

significant problem in using cell-free DNA that specifically addresses the difficulty in

simultaneously amplifying multiple DNA targets and sequencing them. The claims are directed

to an improved process for preparing non-natural DNA, and are analogous to claims found

patentable in Illumina, Inc. v. Ariosa Diagnostics, Inc., 967 F.3d 1319 (Fed. Cir. 2020).

       33.     At the time of the invention, skilled artisans were interested in “simultaneous

amplification of many target nucleic acids in a sample of interest” (called “multiplex PCR”)

because such a process could “significantly simplify experimental procedures and shorten the time

required for nucleic acid analysis and detection.” ’220 Patent, 2:63-64, -3:1-3. Such amplification

involved the use of synthetic DNA molecules called “primers” that bind to certain DNA regions.

But there was a problem doing this:

       [W]hen multiple pairs [of primers] are added to the same PCR reaction, non-
       target amplification products may be generated, such as amplified primer
       dimers. The risk of generating such products increases as the number of primers
       increases. These non-target amplicons significantly limit the use of amplified
       products for further analysis and/or assays.

’220 Patent, 3:4-9 (emphasis added). In essence, the primers bind to and amplify themselves rather

than their intended targets. These amplified primer-dimer artifacts then compete with the actual

amplified targets at the sequencing stage, resulting in significant problems. ’220 Patent, 47:36-44,

86:11-14. One solution, the patent explains, was to split up the reactions into individual PCR

reactions with a single primer pair or a smaller number of primer pairs. ’220 Patent, 86:18-21.

But if there is only a small amount of sample DNA to start with (as is often the case when analyzing

cell-free DNA), dividing that limited amount into even smaller reaction vessels is impractical.


                                                 8
Case 1:99-mc-09999 Document 1123 Filed 10/06/20 Page 9 of 19 PageID #: 112767




’220 Patent, 86:21-25. Thus, Natera’s patent explains, “improved methods are needed to reduce

the formation of non-target amplicons during multiplex PCR.” ’220 Patent, 3:9-11.

       34.     The patent teaches and claims a solution to this problem—a method for preparing

a non-natural DNA and sequencing it. The method includes specific process steps. First, cell-

free DNA is altered by ligating a synthetic adaptor to it, thereby creating an artificial DNA. Once

ligated, these adapters are never removed. The next claimed step leads to an even more unnatural

result where some—but not all—of the adapter-bearing molecules are selectively amplified using

“target specific” primers and the previously added universal primer. The result of this step is a

mixture having unnaturally enriched copies of certain DNA sequences. These copies are enriched

further in the next claimed step, and receive a new artificial addition—a sequencing tag. Finally,

the enriched fraction of these artificial DNA copies is sequenced using a high-throughput

approach. As such, the claims are not directed to the detection of the cell-free DNA itself or

directed to a natural law or natural phenomenon.

       35.     The ’220 patent claims are directed to specific, unconventional, non-routine

methods for overcoming the previously unresolved problems in this area. For example, as of the

date of the invention, it would not have been routine or conventional to amplify and use high-

throughput sequencing to sequence nucleic acids obtained from circulating tumor DNA with the

use of universal primers, molecular barcode and a sequencing tag in the context of the invention.

The patent specification explains that sequencing was problematic after multiplex PCR because of

artifacts such as primer-dimers formed during the amplification process, skilled artisans were

therefore using methods such as microarrays instead of sequencing, and now that the patent teaches

a way to minimize the formation of primer-dimer artifacts, multiplex PCR followed by sequencing

could be done more effectively. ’220 Patent, 47:36-55.




                                                9
Case 1:99-mc-09999 Document 1123 Filed 10/06/20 Page 10 of 19 PageID #: 112768




       36.     In allowing the ’220 patent claims, the USPTO examiner found the claims to be

non-routine and non-conventional, and stated:

       Claims 24-26 are free of the art. There are references that teach aspects of the
       method but would not render the claims obvious over these references because there
       is no motivation to modify a reference like Chowdary et al. (US PgPub
       20080305473; December 2008) or Gocke et al (US Patent 6,156,504; December
       2000) to include both multiplex using universal or common primers and a second
       step of nested amplification on the same multiplex amplified targets.

Ex. 2 (March 6, 2020 Non-final rejection), at 5.

       37.     None of the references (1) U.S. Patent App. Pub. No. 2010/0120038 (“Mir”),

(2) Diego Spertini, Screening of Transgenic Plants by Amplification of Unknown Genome DNA

Flanking T-DNA, 27 BioTechniques 308 (1999) (“Spertini”), (3) U.S. Patent App. No.

2007/0031857 (“Makarov”), (4) Wei-peng Wang et al., Multiplex Single Nucleotide

Polymorphism Genotyping By Adapter Ligation-Mediated Allele-Specific Amplification,

Analytical Biochemistry 355, 240–248 (2006) (“Wang”), or (5) Siebert et al., An improved PCR

method for walking in uncloned genomic DNA, 23:6 Nucleic Acids Research 1087-88 (1995)

(“Siebert”), either alone or in combination with each other, anticipate or render obvious any of the

claims of the ’220 patent.

                         GENOSITY’S INFRINGING ACTIVITIES

       38.     On information and belief, Genosity performs every step of claim 1 of the ’220

patent when they use any of the Accused Products. Genosity’s Myeloid NGS Molecular Profile

uses “VariantPlex Myeloid Kit (ArcherDX Boulder, Co).” Ex. 3 (Myeloid NGS Molecular Profile

–AA025a        at     https://gateway.igt.genosity.com/test-catalog/1275/1375-4);        Ex.      4

(VariantPlexInfoSheetV3.pdf         identified          at   https://gateway.igt.genosity.com/test-

catalog/1275/1375-4). Genosity’s website states that the AsTra testing system, including AsTra

Profile, AsTra One, and AsTra Next, “utilize[e] the Archer ctDNA chemistry along with a set of



                                                   10
Case 1:99-mc-09999 Document 1123 Filed 10/06/20 Page 11 of 19 PageID #: 112769




region specific primers designed by ArcherDx” and that “MRD status is generated by the

ArcherDx        MRD   analysis   Pipeline.”       Ex.   5    (Astra   Profile    –   AA082      at

https://gateway.igt.genosity.com/test-catalog/503702/503819); Ex. 6 (Astra One – AA080a at

https://gateway.igt.genosity.com/test-catalog/503552/503652); Ex. 7 (Astra Next – AA081a at

https://gateway.igt.genosity.com/test-catalog/503701/503826); Ex. 11 (“The Astra (Assessment

and Tracking) system is a multistep testing platform . . . is used in subsequent MRD testing on

ctDNA . . .”)

          39.   Genosity has obtained CLIA approval for its AsTra testing system. See Ex. 8

(https://www.businesswire.com/news/home/20200818005073/en/Genosity-Receives-CLIA-

Approval-AsTra-Profile%E2%84%A2-AsTra). On information and belief, Genosity performs or

causes to be performed every step of claim 1 of the ’220 patent within its CLIA-approved process.

          40.   On information and belief, Genosity has performed the Myeloid NGS Molecular

Profile test and the AsTra tests. See e.g., Ex. 3 (“This test was performed at Genosity located at

485F US Route 1 South, Suite 110, Iselin, NJ 08830.”); Exs. 5-7 (“This test was performed at the

Genosity Laboratory located at 485F US Route 1 South, Suite 110, Iselin, NJ 08830.”)

          41.   On information and belief, by using the Archer ctDNA chemistry, including in

ArcherDX’s VariantPlex Myeloid Kit used in Genosity’s Myeloid NGS Molecular Profile test,

Genosity ligates adaptors to cell-free DNA. The Archer ctDNA chemistry includes “ligating an

adapter molecule to the starting cDNA or DNA fragments prior to PCR amplification.” Ex. 9

(Technical Note, The Use of Molecular Barcodes in Anchored Multiplex PCR), at 1 (emphasis

added).

          42.   On information and belief, by using the Archer ctDNA chemistry, Genosity uses

adaptors that include a universal priming sequence and a molecular barcode. The adaptors in the




                                               11
Case 1:99-mc-09999 Document 1123 Filed 10/06/20 Page 12 of 19 PageID #: 112770




Archer ctDNA chemistry include a “universal primer binding site” and a “molecular barcode

(MBC).” See Ex. 10 (https://archerdx.com/technology-platform/technology/).




       43.     On information and belief, by using the Archer ctDNA chemistry, Genosity uses

1024 or more molecular barcodes. The Archer ctDNA chemistry utilizes a molecular barcode with

8 nucleotides. See Ex. 10 (https://archerdx.com/technology-platform/technology/).




       44.     On information and belief, by using the Archer ctDNA chemistry, Genosity uses “a

random 8-mer molecular barcode.” See Ex. 9 (Technical Note, The Use of Molecular Barcodes in

Anchored Multiplex PCR), at 1. The total number of different barcodes can be computed using 4n,

where n is the number of nucleotides. Given that the molecular barcode in the Archer ctDNA

chemistry has 8 nucleotides, 65636 different barcodes are available.

       45.     On information and belief, by using the Archer ctDNA chemistry, Genosity then

performs a PCR reaction. The Archer ctDNA chemistry includes “ligating an adapter molecule to


                                               12
Case 1:99-mc-09999 Document 1123 Filed 10/06/20 Page 13 of 19 PageID #: 112771




the starting cDNA or DNA fragments prior to PCR amplification.” Ex. 9 (Technical Note, The

Use of Molecular Barcodes in Anchored Multiplex PCR), at 1 (emphasis added).

       46.     On information and belief, by using the Archer ctDNA chemistry, Genosity

performs the first PCR reaction using a universal primer. The Archer ctDNA chemistry uses a P5

primer and the P5 primer includes a “universal primer binding site.”                See Ex. 10

(https://archerdx.com/technology-platform/technology/).




       47.     On information and belief, by using the Archer ctDNA chemistry, Genosity a

performs the first PCR reaction using at least 10 gene-specific primers (GSP1) to amplify at least

10 targets. The first PCR reaction in the Archer ctDNA chemistry “uses an anchored gene specific

primer [GSP1] . . . .” See Ex. 10 (https://archerdx.com/technology-platform/technology/).




                                               13
Case 1:99-mc-09999 Document 1123 Filed 10/06/20 Page 14 of 19 PageID #: 112772




        48.    On information and belief, within the Archer ctDNA chemistry, “[f]or each target

gene, 16 to 20 primer pairs (GSP1 and GSP2) are designed, covering the complete gene.” Ex. 12

(Technical Note, Archer Analysis Variant and CNV detection methods (PN-MKT-0041 REV A)),

at 2.

        49.    On information and belief, Genosity’s Myeloid NGS Molecular Profile tests can

detect up to 73 genes. Ex. 4 (“Genosity offers Myeloid NGS Panel that covers 73 genes”)

        50.    On information and belief, AsTra Profile can test up to 19,407 genes. Ex. 5.

        51.    Thus, on information and belief, by using the Archer ctDNA chemistry, Genosity

performs the first PCR to simultaneously amplify between 100 and 5,000 target loci using the first

universal primer and between 100 and 5,000 target specific primers in a single reaction volume.

        52.    Thus, on information and belief, by using the Archer ctDNA chemistry, Genosity

performs the first PCR to simultaneously amplify between 100 and 1,000 target loci using the first

universal primer and between 100 and 1,000 target specific primers in a single reaction volume.

        53.    On information and belief, by using the Archer ctDNA chemistry, Genosity

performs the processes of the AsTra testing system and Myeloid NGS Molecular Profile on cell-

free DNA. Ex. 7 (“Preferred Sample Type Blood: 5-10 ml in Circulating Cell-Free DNA Tubes”);

Ex. 11 (“The Astra (Assessment and Tracking) system is a multistep testing platform . . . is used

in subsequent MRD testing on ctDNA . . .”).

        54.    On information and belief, by using the Archer ctDNA chemistry, Genosity

performs a second PCR step using at least 10 target specific primers (GSP2) and another universal

primer. The Archer ctDNA chemistry utilizes the following reaction: “The second enrichment

amplification uses a different nested gene specific primer to increase amplicon specificity and add

a read 2 primer binding site. The second primer is a hybrid that contains a P7 primer and an Index




                                                14
Case 1:99-mc-09999 Document 1123 Filed 10/06/20 Page 15 of 19 PageID #: 112773




1 region for MiSeq.” (Ex. 10 (see video “DNA Chemistry” at https://archerdx.com/technology-

platform/technology/). The second primer amplifies against the same P5 primer in the adaptor (as

shown in the annotated figure below) against which the gene-specific primer in the first PCR

amplified. The P5 primer includes a “universal primer binding site.” Ex. 10 (see video “DNA

Chemistry” at https://archerdx.com/technology-platform/technology/).




       55.     On information and belief, in the Archer ctDNA chemistry, the second PCR step is

a one-sided nested PCR. Specifically, “the second enrichment amplification uses a different nested

gene   specific   primer,”    GSP2.        Ex.    10   (see   video    “DNA      Chemistry”     at

https://archerdx.com/technology-platform/technology/).




                                                 15
Case 1:99-mc-09999 Document 1123 Filed 10/06/20 Page 16 of 19 PageID #: 112774




        56.   On information and belief, in the Archer ctDNA chemistry, “[f]or each target gene,

16 to 20 primer pairs (GSP1 and GSP2) are designed, covering the complete gene.” Ex. 12

(Technical Note, Archer™ Analysis Variant and CNV detection methods (PN-MKT-0041 REV A)),

at 2.

        57.   On information and belief, Genosity’s Myeloid NGS Molecular Profile tests can

detect up to 73 genes. Ex. 4 (“Genosity offers Myeloid NGS Panel that covers 73 genes”).

        58.   On information and belief, AsTra Profile can test up to 19,407 genes. Ex. 5.

        59.   Thus, on information and belief, by using the Archer ctDNA chemistry, Genosity

performs the second PCR to simultaneously amplify between 100 and 5,000 target loci using the

second universal primer and between 100 and 5,000 target specific primers in a single reaction

volume.

        60.   Thus, on information and belief, by using the Archer ctDNA chemistry, Genosity

performs the second PCR to simultaneously amplify between 100 and 1,000 target loci using the

second universal primer and between 100 and 1,000 target specific primers in a single reaction

volume.

        61.   On information and belief, by using the Archer ctDNA chemistry, Genosity uses a

primer with a sequence specific for high throughput sequencers. On information and belief, within

the Archer ctDNA chemistry, “the second primer is a hybrid that contains a P7 primer and an Index



                                               16
Case 1:99-mc-09999 Document 1123 Filed 10/06/20 Page 17 of 19 PageID #: 112775




1 region for MiSeq.” Ex. 10 (see video “DNA Chemistry” at https://archerdx.com/technology-

platform/technology/).

       62.    On information and belief, by using the Archer ctDNA chemistry, Genosity

performs high-throughput sequencing of the sequences amplified by the above steps. See, e.g.,

Ex. 3 (“The library products are sequenced with 2 by 150 bp reads on either the Illumina MiSeq,

NextSeq or NovaSeq sequencing instruments”); Ex. 5 (“The library products are sequenced with

2 by 150 bp reads on either the Illumina NextSeq or NovaSeq sequencing instruments”).

       63.    On information and belief, by using the Archer ctDNA chemistry, Genosity

performs the processes of the AsTra testing system using cell-free DNA derived from blood. See,

e.g., Ex. 7 (“Preferred Sample Type Blood: 5-10 ml in Circulating Cell-Free DNA Tubes”); Ex.

11 (“The Astra (Assessment and Tracking) system is a multistep testing platform . . . is used in

subsequent MRD testing on ctDNA . . .”).

       64.    On information and belief, by using the Archer ctDNA chemistry, Genosity

performs the following steps: “[DNA] ends are blunted, a-tailed, and phosphorylated all in one

reaction”; the “adaptor is then ligated.”          Ex. 10 (see video “DNA Chemistry” at

https://archerdx.com/technology-platform/technology/).




                                              17
Case 1:99-mc-09999 Document 1123 Filed 10/06/20 Page 18 of 19 PageID #: 112776




                                              COUNT I

                          (Infringement of U.S. Patent No. 10,731,220)

       65.     Natera repeats and realleges the foregoing paragraphs as if fully set forth herein.

       66.     Genosity has infringed and continues to infringe at least one claim of the ’220

patent, pursuant to 35 U.S.C. § 271(a), literally or under the doctrine of equivalents, by performing

within the United States and without authority the tests of the Accused Products.

       67.     Genosity’s infringement has damaged and will continue to damage Natera, which

is entitled to recover the damages resulting from Genosity’s wrongful acts in an amount to be

determined at trial, and in any event no less than a reasonable royalty.

       68.     Moreover, Genosity’s infringement has caused, and will continue to cause,

irreparable injury to Natera, for which damages are an inadequate remedy, unless Genosity is

enjoined from any and all activities that would infringe the claims of the ’220 patent.

                                     PRAYER FOR RELIEF

       WHEREFORE, Natera prays for a judgment in its favor and against Genosity and

respectfully requests the following relief:

       1.      A judgment that Genosity directly infringes, induces infringement, and

contributorily infringes the ’220 patent.

       2.      An order enjoining Genosity and its officers, directors, agents, servants, affiliates,

employees, divisions, branches, subsidiaries, parents, and all others acting in active concert

therewith from further infringement of the ’220 patent.

       3.      Damages or other monetary relief, including, but not limited to, costs and pre- and

post-judgment interest, to Natera;




                                                 18
Case 1:99-mc-09999 Document 1123 Filed 10/06/20 Page 19 of 19 PageID #: 112777




        4.       A determination that this is an exceptional case under 35 U.S.C. § 285 and an award

of attorneys’ fees and costs to Natera in this action;

        5.       Costs and expenses in this action;

        6.       An order awarding Natera any such other relief as the Court may deem just and

proper under the circumstances.

                                          JURY DEMAND

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Natera hereby demands a

jury trial as to all issues so triable.


                                                MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                                /s/ Derek J. Fahnestock
                                                Jack B. Blumenfeld (#1014)
                                                Derek J. Fahnestock (#4705)
                                                Antony D. Raucci (#5948)
                                                1201 North Market Street
                                                P.O. Box 1347
OF COUNSEL:                                     Wilmington, DE 19899-1347
                                                (302) 685-9200
William G. Gaede, III                           jblumenfeld@mnat.com
Bhanu K. Sadasivan                              dfahnestock@mnat.com
MCDERMOTT WILL & EMERY LLP                      araucci@mnat.com
275 Middlefield Road, Suite 100
Menlo Park, CA 94025                            Attorneys for Natera, Inc.
(650) 815-7400

October 6, 2020




                                                  19
